Citation Nr: 0307072	
Decision Date: 04/11/03    Archive Date: 04/14/03	

DOCKET NO.  00-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
generalized anxiety disorder. 

2.  Entitlement to service connection for lumbosacral strain. 

(The claim for service connection for chronic obstructive 
pulmonary disease will be the subject of a separate decision 
which will be promulgated at a later date.)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In a decision of July 1947, the RO denied entitlement to 
service connection for a psychiatric disorder, specifically, 
a personality disorder.  The veteran voiced no disagreement 
with that decision, which has now become final.  Since the 
time of the July 1947 decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO continued its denial of service connection for a 
psychiatric disorder, specifically, a generalized anxiety 
disorder, and the current appeal ensued.  

This case was previously before the Board in June 2002, at 
which time it was remanded for additional development.  The 
case is again before the Board for appellate review.  

The Board wishes to make it clear that it is undertaking 
additional development with respect to the issue of service 
connection for chronic obstructive pulmonary disease pursuant 
to authority granted in 38 C.F.R. § 19.9(a)(2) (2002).  When 
the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing the veteran's response to that notice, 
the Board will prepare and promulgate a separate decision 
addressing that issue.  


FINDINGS OF FACT

1.  In a decision of July 1947, the RO denied entitlement to 
service connection for a psychiatric disorder, specifically, 
a personality disorder.

2.  Since the time of the RO's July 1947 decision denying 
entitlement to service connection for a personality disorder, 
the veteran has submitted no evidence showing that he suffers 
from a psychiatric disorder of any kind, including a 
generalized anxiety disorder.  

3.  Chronic lumbosacral strain is not shown to have been 
present in service, or, to the extent it currently exists, 
for many years thereafter, not is it the result of any 
incident or incidents of the veteran's period of active 
military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1947 denying the veteran's 
claim for service connection for a psychiatric disorder, and, 
specifically, for a personality disorder, is final.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).

2.  Evidence received since the RO denied entitlement to 
service connection for a personality disorder in July 1947 is 
neither new nor material, and insufficient to a proper 
reopening of the veteran's claim for service connection for a 
generalized anxiety disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.310(a) (2002).

3.  Chronic lumbosacral strain was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (West 2002); 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claims.  To 
that end, in correspondence of July 2001, and once again in 
November of that same year, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  

Factual Background

At the time of an inservice evaluation for an unrelated 
medical problem in January 1947, the veteran complained of 
longstanding, chronic stiffness and pain in his lumbar spine.  
No pertinent diagnosis was noted.

The following month, the veteran gave a history of chronic 
low back pain with gradual onset for which he had been 
observed and X-rayed.

In early March, it was noted that evaluation had failed to 
demonstrate any orthopedic involvement.  The veteran was 
capable of full motion of his entire spine, though with some 
guarding and apprehension.  Further examination revealed 
reflexes which were present and equal, as well as 
physiological.  The veteran was able to reach to within about 
10 inches from the floor.  Moreover, tests of flexion and 
straight leg raising were negative.  In the opinion of the 
examiner, the veteran's problems were other than orthopedic.

Medical Board proceedings held in March 1947 were negative 
for evidence of a low back disorder.  The pertinent diagnosis 
was of a personality disorder which existed prior to the 
veteran's entry upon active service.  

In a decision of July 1947, the RO denied entitlement to 
service connection for a personality disorder, on the basis 
that such a disorder was a constitutional and/or 
developmental abnormality, not a disability within the 
meaning of legislation governing the award of compensation 
benefits.  The veteran voiced no disagreement with that 
decision.

Private records of hospitalization dated in June and August 
1996 were negative for evidence of a psychiatric disorder, or 
for lumbosacral strain.  

On VA general medical examination in December 1996, the 
veteran's musculoskeletal system was within normal limits.  
His nervous system was likewise within normal limits, and no 
pertinent diagnosis was noted.

On December 1996 VA examination for the purpose of 
determining entitlement to aid and attendance and/or 
housebound benefits, the veteran complained of some 
difficulty with balance "secondary to arthritis in his back," 
for which he utilized a cane.  His spine, trunk, and neck 
were within normal limits, and no pertinent diagnosis was 
noted.

In correspondence of August 1998, the veteran's private 
physician stated that the veteran had been under his care 
since October 1996 for a severe lower back condition which 
had left him disabled.  

Private nerve conduction studies of the veteran's lower 
extremities conducted in November 1999 were within normal 
limits.  

Private magnetic resonance imaging of the veteran's lumbar 
spine conducted in February 2000 revealed evidence of 
multilevel degenerative disc disease, as well as a posterior 
herniation at the level of the 4th and 5th lumbar vertebrae.  
Also noted was a posterior herniation at the level of the 5th 
lumbar vertebra and 1st sacral segment.  

At the time of an RO hearing in June 2000, the veteran 
offered testimony regarding the nature and etiology of his 
claimed psychiatric and low back disabilities.

In February 2003, the veteran was scheduled for a hearing 
before the undersigned member of the Board, for which he 
failed to report.  

Analysis

The veteran in this case seeks service connection for a 
generalized anxiety disorder.  In pertinent part, it is 
contended that, as a result of breathing problems resulting 
from the veteran's service-connected deviated nasal septum, 
he at times becomes "extremely nervous."  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  However, once entitlement to service 
connection for a given disorder has been denied by a decision 
of the RO, that determination, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Where a claim of entitlement to service 
connection has been previously denied, and that decision has 
become final, the claim can be reopened and reconsidered only 
where new and material evidence has been presented with 
respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially on the specific matter under consideration 
and, by itself, or in connection with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2002).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the RO decision denying 
entitlement to service connection for a psychiatric disorder, 
including a personality disorder, in March 1947, there were 
on file the veteran's service medical records, as well as a 
record of Medical Board proceedings.  Those records clearly 
showed that, during the veteran's period of active military 
service, and at the time of discharge, he suffered from a 
personality disorder which existed prior to his entry upon 
active service.  Based on such evidence, the RO concluded 
that the veteran's personality disorder preexisted his period 
of active military service, and was not aggravated therein.  
Accordingly, service connection for a psychiatric disorder, 
and, specifically, a personality disorder, was denied.  The 
veteran voiced no disagreement with that denial of benefits, 
with the result that the July 1947 decision has now become 
final.

Since the time of the July 1947 decision denying entitlement 
to service connection, the veteran has submitted no evidence 
whatsoever demonstrating that he suffers from a generalized 
anxiety disorder, or, for that matter, a chronic psychiatric 
disorder of any kind.  Absent evidence of such a disability, 
the veteran's claim for service connection must be denied.

Regarding the veteran's claim for service connection on a 
secondary basis, the Board notes that such a benefit may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Moreover, where there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of a service-connected condition, the veteran may 
be compensated for the degree of disability (but only that 
disability) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the case at hand, it is clear that, during the veteran's 
period of active military service, he suffered from a 
personality disorder, for which he was eventually discharged.  
Moreover, since the time of the decision in July 1947 denying 
entitlement to service connection for that disability, the 
veteran has failed to submit any evidence whatsoever showing 
that he suffers from a chronic psychiatric disorder.  Under 
such circumstances, the veteran's claim for service 
connection on a secondary basis must also be denied.  

Turning to the issue of service connection for chronic 
lumbosacral strain, the Board notes that, while on at least 
two occasions during the veteran's period of active military 
service, he complained of various low back problems, physical 
examination failed to demonstrate the presence of a chronic 
low back disorder.  In point of fact, it was eventually 
determined that the veteran's low back "troubles" were not 
orthopedic in nature.  At the time of Medical Board 
proceedings in March 1947, there was no indication that the 
veteran suffered from low back pathology of any kind.  
Indeed, the earliest clinical indication of the potential 
presence of chronic low back pathology is revealed by a VA 
medical examination in December 1996, almost 40 years 
following the veteran's discharge from service, at which time 
he gave a history of problems with balance "secondary to 
arthritis in his back" for which he used a cane.  
Significantly, that examination revealed no objective 
evidence of chronic low back pathology, including arthritis.  

The Board acknowledges that, in correspondence of August 
1998, the veteran's private physician indicated that he had 
treated the veteran since October 1996 for a "severe lower 
back condition."  However, that correspondence failed to 
establish a nexus between the veteran's postservice back 
disability and any incident or incidents of his period of 
active service.  Similarly, while on magnetic resonance 
imaging in February 2000, there was noted the presence of 
multilevel degenerative disc disease, as well as disc 
herniations, such findings fail to establish any relationship 
between the veteran's low back disorder and his active 
military service.  Under such circumstances, the veteran's 
claim for service connection for chronic lumbosacral strain 
must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in June 2000.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective evidence presently on 
file.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefits sought in light of the evidence as a whole.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a generalized anxiety 
disorder, the benefit sought on appeal is denied.

Service connection for chronic lumbosacral strain is denied.  


____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

